Exhibit 10.1


SECOND AMENDMENT
TO
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This SECOND AMENDMENT TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (the
“Amendment”), dated and effective as of February 1, 2010, by and between
INTERLEUKIN GENETICS, INC., a Delaware corporation (the “Company”), and PYXIS
INNOVATIONS INC., a Delaware corporation (“Pyxis”).


WHEREAS, the Company and Pyxis are parties to an Amended and Restated Note
Purchase Agreement dated as of March 10, 2009 (the “Agreement”) and amended on
August 10, 2009, pursuant to which Pyxis extended the Company a credit facility
(the “Credit Facility”) in an amount (following applicable adjustments) not to
exceed Fourteen Million Three Hundred Sixteen Thousand Two Hundred Fifty-Five
Dollars and No/100 ($14,316,255.00) on which the parties may draw down until
January 1, 2011 (the “Credit Facility Termination Date”);


WHEREAS, Pyxis purchased, and the Company sold and issued to Pyxis, (i) a
promissory note in the principal amount of Four Million Dollars and No/100
($4,000,000.00) on June 10, 2008, (ii) a promissory note in the principal amount
of One Million Dollars and No/100 ($1,000,000.00) on May 29, 2009, and (iii) a
promissory note in the principal amount of Two Million Dollars and No/100
($2,000,000.00) on November 9, 2009, all under the terms of the Credit Facility,
leaving Seven Million Three Hundred Sixteen Thousand Two Hundred Fifty-Five
Dollars and No/100 ($7,316,255.00) available for loan under the Credit Facility
as of the date of this Amendment; and


WHEREAS, the Company has requested that Pyxis extend the period of time under
which the Company may draw down on available funds under the Credit Facility,
and Pyxis is willing to grant such extension;


NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained in the Agreement
and this Amendment, the parties hereto agree as follows:


1.  
Capitalized terms herein which are not otherwise defined in this Amendment shall
have the meanings given to them in the Agreement.



2.  
The Credit Facility Termination Date shall be amended to be June 30, 2011.



3.  
Except as amended hereby, all of the terms and conditions of the Agreement shall
remain in full force and effect.



4.  
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.



IN WITNESS WHEREOF, the parties have executed this Second Amendment to Amended
and Restated Note Purchase Agreement as of the date first written above.


 
 
INTERLEUKIN GENETICS, INC.


By:           /s/ Eliot M. Lurier
Typed Name:  Eliot M. Lurier
Title:           Chief Financial Officer


PYXIS INNOVATIONS INC.


By:           /s/ Kim S. Mitchell
Typed Name:  Kim S. Mitchell                                 
Title:           Assistant Secretary

 
 
 

--------------------------------------------------------------------------------

 